McLAUGHLIN, Circuit Judge
(dissenting).
This is a companion suit to Board of Public Utility Commissioners of New Jersey v. United States of America, 168 F.Supp. 324 in which an opinion of the court was filed today and to which I filed a dissenting opinion.
The cases were heard together and at this stage at least present similar issues of law and fact.
Section 13, paragraphs (1) and (2), controls the situation before us in this litigation as it does in the New York Central case.
The attempted notice of discontinuance by the Erie as part of its Section 13a(1) procedure has the same fatal defect as the New York Central notice.
The deliberate failure of Section 13a (1) to protect the right to be heard of the several states, their subdivisions and their citizens prior to the summary closing out of the Erie ferry system here involved raises a serious constitutional question under the Fifth Amendment.
I dissent from the majority opinion herein for the reasons stated in my New York Central dissent.